DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/14/2021. 
In the instant Amendment, claims 4-5, 14 and 23 have been cancelled. Claims 1-3, 12, 15, 19-20 and 24 have been amended. Claims 1-3, 6-13, 15-22 and 24 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument to claims 1-3, 12, 15, 19-20 and 24 have been considered and are persuasive. Claims 1-3, 6-13 and 15- 22 and 24 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-13 and 15- 22 and 24 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Benoit et al. (U.S 2014/0192201), Cahill et al. (U.S 2016/0277863), and Johnson et al. (U.S 2006/0289772).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of receive 

The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of receiving distance information representative of a distance to a target, and perform a back-propagation calculation to generate acoustic image data based on the acoustic signals and the distance information, the acoustic image data representative of the acoustic scene at the distance to the target represented in the distance information, and register the electromagnetic image data and the acoustic image data based on the distance information to reduce parallax error, the parallax error comprising at least one of a vertical parallax error and a horizontal parallax error as cited in claims 12 and 19.

Claims 2-3, 6-11, 13, 15-18, 20-22 and 24 are allowed because they depend on allowed claims 1, 12 and 19, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KATHLEEN V NGUYEN/Examiner, Art Unit 2486